
	

114 S2619 IS: Startup Entrepreneur Empowerment Delivery Act of 2016
U.S. Senate
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2619
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2016
			Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Commerce to carry out a pilot program on the award of financial
			 assistance to local governments to support the development of startup
			 businesses, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Startup Entrepreneur Empowerment Delivery Act of 2016.
		2.Pilot program on awarding financial assistance to local governments to support development of
			 startup businesses
 (a)Pilot program requiredCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Commerce shall carry out a pilot program to assess the feasibility and advisability of awarding financial assistance, on a competitive basis, to local governments described in subsection (b) to support the development of startup businesses described in subsection (c).
 (b)Local governments describedA local government described in this subsection— (1)is a political subdivision of a State that is eligible to participate in the Experimental Program to Stimulate Competitive Research (known as EPSCoR) of the National Science Foundation; and
 (2)represents a population of not more than 200,000. (c)Startup businesses describedA startup business described in this subsection is a business that—
 (1)is under the jurisdiction of a local government described in subsection (b); (2)has fewer than 5 full-time equivalent employees; and
 (3)intends, as determined by the local government described in paragraph (1), to produce a technology or product that may result in intellectual property vesting in an entity of the United States that can commercialize the technology in a timely manner.
				(d)Duration
 (1)In generalThe Secretary shall carry out the pilot program during the 1-year period beginning on the date of the commencement of the pilot program.
 (2)Completion of assistanceThe Secretary shall ensure that any project funded by a financial assistance awarded under the pilot program is completed before the date that is 1 year after the date of the commencement of the pilot program.
				(e)Financial assistance to local governments
 (1)In generalThe Secretary shall carry out the pilot program through the award of financial assistance to local governments described in subsection (b).
 (2)Number of grantsUnder paragraph (1), the Secretary may award financial assistance under the pilot program to not more than 10 local governments described in subsection (b).
 (3)AmountsEach award of financial assistance under paragraph (1) shall be for not more than $120,000. (4)ApplicationA local government seeking financial assistance under paragraph (1) shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may require.
 (5)Use of funds to provide financial assistance to startup businessesA local government receiving an award under paragraph (1) shall use the amount of the award to provide financial assistance to one or more startup businesses described in subsection (c) that are under the jurisdiction of the local government.
 (f)Financial assistance to startup businessesEach local government that receives a grant under paragraph (1) of subsection (e) shall ensure that financial assistance provided under paragraph (5) of such subsection is used by the recipient of the financial assistance to assist with direct costs related to successfully growing a business, which may include—
 (1)costs for facilities, including the construction, repair, or renovation; (2)costs relating to acquiring or implementing technology; or
 (3)costs of human capital. (g)ReportNot later than 90 days after the completion of the pilot program, the Secretary shall submit to Congress a report on the pilot program and the findings of the Secretary with respect to the feasibility and advisability of awarding grants as described in subsection (a).
